Citation Nr: 0519329	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-09 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's nonservice-connected disability pension on behalf 
of his children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1987 to December 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 special apportionment 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  This is a 
contested claim.


FINDING OF FACT

Need on the part of the appellant has been demonstrated, but 
the veteran is providing for his children and an 
apportionment of the nonservice-connected disability pension 
benefits would cause undue hardship for the veteran.


CONCLUSION OF LAW

An apportionment of the veteran's nonservice-connected 
disability pension on behalf of his children is not 
warranted.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the appellant may be awarded an apportionment of the 
veteran's nonservice-connected disability pension on behalf 
of his children, need must be shown.  In a statement, 
submitted in November 2001, she reported that her total 
monthly net income was $1,304.  She reported expenses in the 
monthly amount of $2,330.  However, the specific monthly 
expenses reported of $385 for rent, $450 for food, $3,830 for 
utilities and heat, $340 for car, $100 for gas, $164 for 
insurance, $34 for tags, $150 for cleaning supplies, and $150 
for a creditor, do not total $2,330.  She also reported a 
balance on unpaid medical expenses of $5,000, and indicated 
that she was not making any monthly payment on those.

A November 2001 letter from the State Department of Finance 
and Administration shows the veteran was ordered to pay $189 
biweekly in child support.

During a personal hearing held before the undersigned in 
February 2004, at page 3, the appellant testified that she 
had monthly earned income of approximately $1,200, and, at 
page 5, that she received monthly Social Security benefits at 
$337 as a garnishment from the veteran's Social Security.  At 
pages 6 through 9, she testified that her monthly expenses 
included rent of $385, electric of $90, gas of $203, water of 
$55, transportation of $45, food of $300, burial insurance of 
$20, Chapter 13 bankruptcy payments of $90, and medical care 
costs in an unspecified amount.  The total of the identified 
monthly expenses was $1,193.  

Subsequent to the personal hearing, the appellant submitted 
documents relating to her Chapter 13 bankruptcy and electric, 
gas, and water bills, as well as an earnings statement.  She 
also submitted documents relating to ongoing medical care 
costs.  With consideration of the ongoing medical care costs, 
the expenses reported by the appellant, and her reported 
income, the Board concludes that it appears that need is 
demonstrated, and the appellant has shown financial hardship.  
38 C.F.R. § 3.451.

Even though need is shown, an apportionment may not be 
authorized where a veteran is providing for his dependents.  
38 C.F.R. § 3.450(a)(1)(ii)(c).  Further, an apportionment 
may not be authorized if it would cause undue hardship to the 
veteran.  38 C.F.R. § 3.451.  The veteran has been rated as 
permanently and totally disabled as a result of nonservice-
connected disabilities, by an August 2001 RO decision, 
effective August 31, 2000. 

In October 2001, the veteran reported that his income 
consisted of his VA pension in the monthly amount of $1,279.  
He reported expenses of $325 for food, $200 for school, $250 
for utilities, $60 for clothing, $250 for transportation, $56 
for other insurance, and $140 for child support.  

A June 2002 statement from the Arkansas Office of Child 
Support Enforcement reflects that the veteran had made two 
child support payments during 2002.  One in the amount of 
$100 and the other in the amount of $130.  The letter 
reflects that the veteran had made 20 payments in the last 
three years and had not been submitting $140 per month.

In September 2004, the veteran reported that he had been 
awarded Social Security disability benefits.  He indicated 
that when the benefits were originally awarded, he only 
received $387 per month, and they gave the rest to child 
support.  He reported that his monthly expenses included $200 
for a car, approximately $372 for rent, $160 for lights and 
water, $80 for life insurance, $60 for food, $75 for phone, 
and $378 for child support.

The record reflects that a June 2002 decision by an 
administrative law judge awarded the veteran Social Security 
benefits with a period of disability commencing November 30, 
1998.  As a result of this retroactive award of Social 
Security disability benefits, the veteran received a lump-sum 
payment of Social Security.  An October 2004 report of 
contact reflects that it was proposed that the veteran's VA 
improved disability pension be retroactively terminated 
October 1, 2002, because of his receipt of Social Security 
benefits, including the retroactive payment of Social 
Security benefits.  In November 2004, the veteran was 
notified that he had been paid $32,890 more in improved 
disability pension benefits than he was entitled to receive.  
This overpayment was created as a result of the retroactive 
reduction of his improved disability pension which was 
retroactively terminated as a result of his receipt of Social 
Security benefits.

Information obtained from Social Security shows the veteran's 
award is garnished approximately $350 per month for child 
support (the Board notes part of this is support for children 
not in the custody of the appellant).  He only receives 
approximately $440 per month.

On the basis of the evidence of record, it appears that the 
veteran was not consistently paying child support initially, 
but since his award of Social Security a garnishment of those 
benefits has been effectively providing monthly support for 
the veteran's children.  From the appellant's testimony, that 
amount exceeds $300 per month.  Clearly, this is not equal to 
the Court ordered amount, but it is a substantial amount per 
month that must be considered. 

The amount apportioned should generally be consistent with 
the total number of dependents involved.  Ordinarily, 
apportionment of more then 50 percent of the veteran's 
benefits would constitute undue hardship on him, while 
apportionment of less then 20 percent of his benefits would 
not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.  Since the veteran had previously made 
some effort to pay child support and subsequently effectively 
provided support for his children by means of a garnishment 
of his Social Security benefits, the Board concludes that a 
preponderance of the evidence supports a finding that the 
veteran is providing for his children.  Accordingly, no 
apportionment to the appellant may be made since the veteran 
is providing for his dependents.  38 C.F.R. § 3.450.  

Further, the record reflects that the veteran's expenses have 
generally approximated his income during the appeal.  This, 
together with consideration of the retroactive termination of 
his VA improved disability pension resulting in an 
overpayment in excess of $32,000 and the fact that he now 
receives only $440 per month from Social Security and that he 
is permanently and totally disabled due to nonservice-
connected disabilities, causes the Board to conclude that any 
apportionment would cause the veteran financial hardship.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.451.

Veterans Claims Assistance Act

VA has a duty to assist an appellant in the development of 
facts pertinent to their claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) 38 C.F.R. §§  5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, the 
appellant filed her claim in October 2001.  The initial AOJ 
decision was made in November 2001.  However, the appellant 
was not notified of the VCAA until August 2004, and the 
veteran was initially provided some notice in August 2004, 
with both the veteran and the appellant again being provided 
notice in February 2005.  Where the appellant and the veteran 
were not provided with pre-AOJ decision notification, they 
are entitled to content-complying notice and proper 
subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant and the 
veteran after the initial adjudication, they have not been 
prejudiced thereby.  The Board finds that the appellant and 
the veteran have been provided with VCAA content-complying 
notice and proper subsequent VA process.  The VCAA notices 
were provided to them via August 2004 and February 2005 
letters, as well as the statement of the case and 
supplemental statements of the case, including an April 2005 
supplemental statement of the case providing them with VCAA 
implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  
18 Vet. App. at 120-121.

The content of the notices provided to the appellant and the 
veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant and the veteran have each been advised to submit 
any evidence that will support their positions with respect 
to the claim.  See page 2 of the February 2005 letters.  Each 
has been provided with every opportunity to submit evidence 
and argument in support of and against the apportionment 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to either 
the appellant or the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimant's are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the VCAA notice have been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.  

With respect to the VA's duty to assist, both the appellant 
and veteran have been requested to provide reports regarding 
their income and expenses.  Both have submitted multiple 
reports and the appellant has offered testimony during a 
personal hearing.  Documents have been submitted in support 
of the income and expenses reported.  Each had ample time to 
respond following the most recent notice in February 2005.  A 
supplemental statement of the case readjudicating the claim 
was issued in April 2005 to both the veteran and the 
appellant.

Thus, the Board finds that VA has satisfied the duty to 
assist the appellant and the veteran.  In the circumstances 
of this case, additional efforts to assist or notify them in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the appellant and the veteran at every stage in this case.  
Therefore, they will not be prejudiced as a result of the 
Board proceeding to the merits of the claim.


ORDER

An apportionment of the veteran's nonservice-connected 
disability pension for the appellant on behalf of his 
children is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


